            MEMO ENDORSED
Federal Defenders                                   Southern District
                      52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                  Sm,tlk-m Dutrn:t of N ru' fork
Dal'id f:, Pallon                                                                      Jt.•utilj'i!r L llrmwt
Executiw Director                                                                      Atwrri,ry,m-C~
wul .-1llorll<!1'•i11•l 'Iii</


                                                        March 10, 2020

BYECF
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:            United States v. Merlin Capellan,
               18 Cr. 250 (ER)

Dear Judge Ramos:

      I write to request that the Court order the termination of Merlin Capellan's
probation. The Probation Office consents to this application for early termination; the
government takes no position.

       The Court may "terminate a term of probation previously ordered and discharge
the defendant at any time in the case of a misdemeanor or an infraction or at any time
after the expiration of one year of probation in the case of a felony, if it is satisfied that
such action is warranted by the conduct of the defendant and the interest of justice."
18 U.S.C. § 3564(c). To make this determination, the Court considers the §3553(a)
factors to the extent they are applicable. Id. The Court may grant an application for
early termination without holding a hearing. See Fed. R. Crim. P. 32.l(c)(2).

      By way of background, Ms. Capellan was convicted in this case of a
misdemeanor violation of 21 U.S.C. §§ 844(a) & 846. It was her first offense, and her
advisory Guidelines range was 0-6 months. This Court sentenced her to three years of
probation on November 16, 2018. At the time of sentencing, Ms. Capellan had been on
Pretrial supervision for 14 months. She had complied fully with Pretrial supervision
and had made great personal strides during the pendency of the case, regaining
custody of her son and securing employment at the Javits Center's in-house caterer.

       In the 15 months since sentencing, Ms. Capellan has complied fully with
Probation supervision and has consolidated and extended her gains. She continues to
work at the Javits Center caterer and she has stable housing, residing with her son in
a NYCHA apartment in the Bronx. When she is not working or caring for her
children, Ms. Capellan is studying to obtain her GED. She plans to begin pursuing
higher education through a CUNY program this fall.
Honorable Edgardo Ramos                                                March 10, 2020
United States District Judge                                                  Page 2

      Early termination of Ms. Capellan's probation is in the interest of justice
because Ms. Capellan has demonstrated her rehabilitation by her good conduct,
progress, and stability. As noted, the Probation Office consents to this application and
the government takes no position.

                                                          Respectfully submitted,
                                                           Isl
                                                          Clay H. Kaminsky
                                                          Assistant Federal Defender
                                                          (212) 417-8749
cc:   AUSA Michael McGinnis
      USPO Zondra Jackson




               The application GRANTED. Capellan's probation is TERMINATED.

               March 10, 2020
               New York, New York




               EDGARDO RAMOS, U.S.D.J.
